Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-02620-CMA-NYW


   FRATERNAL ORDER OF POLICE LODGE 27,
   MICHAEL JACKSON,
   MICHAEL BRITTON,
   SONYA LEYBA,
   ROBERT PABLO,
   BRET GAREGNANI, and
   EDWARD KELLER,

          Plaintiffs,

   v.

   THE CITY AND COUNTY OF DENVER, a municipal corporation,

          Defendant.
                                                                     __________

                          PROPOSED FINAL PRETRIAL ORDER
                                                                            ______

                              1. DATE AND APPEARANCES

          The Final Pretrial Conference in this matter is scheduled before United States

   Magistrate Judge Nina Y. Wang on December 17, 2019 at 2:00 p.m. in Courtroom A-

   502 of the Alfred A. Arraj Courthouse, 901 19th Street, Denver, Colorado. Appearing for

   the parties are:
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 2 of 14




   Reid J. Elkus                            Ashley M. Kelliher
   Lucas Lorenz                             Jessica Allen
   Kathryn Sheely                           Denver City Attorney’s Office
   Elkus & Sisson, P.C.                     Employment and Labor Law Section
   7100 E. Belleview Ave., Ste. 101         201 W. Colfax Ave., Dept. 1108
   Greenwood Village, CO 80111              Denver, CO 80202
   (303) 567-7981                           (720) 913-3125
   relkus@elkusandsisson.com                ashley.kelliher@denvergov.org
   llorenz@elkusandsisson.com               jessica.allen@denvergov.org
   ksheely@elkusandsisson.com               Attorneys for Defendant
   Attorneys for Plaintiffs


                                      2. JURISDICTION

         This action arises under the Constitution and laws of the United States and 42

   U.S.C. §1983. Jurisdiction is conferred on this Court pursuant to 28 U.S.C. §§ 1331

   and 1343. Jurisdiction supporting Plaintiff’s claim for attorney’s fees is conferred by 42

   U.S.C. § 1988.

                                3. CLAIMS AND DEFENSES

   a.    Narrative Summary of Plaintiffs’ Claim:

         The Plaintiffs have alleged that the Defendant violated their First Amendment

   Rights by denying the Plaintiffs their right to contribute their own personal funds to the

   “Elect our Sheriff” initiative. The Plaintiffs have asserted a claim under 42 U.S.C. §1983

   alleging a violation under the First Amendment to the United States Constitution.

   b.    Narrative Summary of Defendant’s Position:

         Defendant City and County of Denver (“the City”) denies that it violated Plaintiffs’

   First Amendment rights by refusing to withhold money from Plaintiffs’ paychecks to fund

   the Fraternal Order of Police’s (“FOP”) “Elect Our Sheriff” initiative. Plaintiffs have not

   suffered damages because of any action or inaction by the City. The decision to halt



                                               2
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 3 of 14




   the payroll deductions sought by the FOP was made without regard to the subject

   matter of the FOP’s initiative.

          In April of 2018, the FOP advised some of its members that it was seeking to

   have $150 withheld from members’ paychecks as a special assessment to go toward

   funding the FOP’s elected sheriff initiative.   The money was to be withheld from

   members’ paychecks in the amount of $50 per paycheck over three pay periods. The

   FOP instructed the City’s payroll department to withhold an increased dues amount

   without explaining the increase was actually a special assessment and was for a limited

   period of time. The City made one payroll deduction in the amount of $50 from FOP

   members’ paychecks and, shortly thereafter, began receiving complaints from

   employees stating they did not authorize the increased payroll deduction.

          Jennifer Cockrum, the Director of Human Resources for the Department of

   Safety, instructed payroll not to make any additional deductions. She determined the

   additional money the FOP requested the City deduct was not regular dues but was,

   instead, a special assessment. She made this determination based upon the language

   in the FOP‘s letter to its members which described the increase as a “special

   assessment,” as well as based upon her experience working in the human resources

   industry and specifically with other unions. She was also concerned that, based upon

   the more than 60 complaints the City received from employees who claimed they did

   not authorize the additional money be deducted, the City could be liable for over

   $120,000 in wages improperly withheld from employees’ paychecks.

          Ms. Cockrum made the decision to halt the payroll deductions without influence

   of other City officials. Ms. Cockrum’s decision to halt the deductions was not based




                                              3
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 4 of 14




   upon the content or message of the FOP’s initiative. She did not have a position on the

   elected sheriff initiative. The City did not prevent Plaintiffs from engaging in any speech

   or expression in favor of the FOP’s initiative. Plaintiffs were free to contribute on their

   own, but they chose not to do so. Ms. Cockrum’s decision not to make the second and

   third payroll deductions did not prevent Plaintiffs from associating with the FOP, as

   Plaintiffs continued to serve as board members and attend FOP meetings.

                                        4. STIPULATIONS

         a.       Defendant City is a municipal corporation.

         b.       Fraternal Order of Police Lodge 27 is the collective bargaining agent for

   the Denver Sheriff Department.

         c.       Plaintiff Michael Jackson is the President of the Executive Board of

   Directors for the FOP. He has held that position since 2005, and he has served on the

   Board since 1998.

         d.       Plaintiff Michael Britton is the Vice President of the Executive Board of

   Directors for the FOP. He has held that position for five years, and he was the President

   of the Board of Directors between 1998 and 2005.

         e.       Plaintiff Robert Pablo is the Second Vice President of the Executive Board

   of Directors for the FOP, and he has held that position since 2015.

         f.       Plaintiff Sonya Leyba is the Secretary of the Executive Board of Directors

   for the FOP.     She has held this position since 2017, and she previously held this

   position between 2014 and 2015.

         g.       Plaintiff Brett Garegnani is the Sergeant-At-Arms of the Executive Board

   of Directors for the FOP. He has held this position since 2016.




                                               4
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 5 of 14




          h.      The parties are in the process of reviewing additional factual stipulations

   that potentially may be agreed to in addition to stipulations regarding the authenticity

   and admissibility of exhibits at trial.

                                      5. PENDING MOTIONS

   a.     Defendant’s Motion for Summary Judgment [Doc. #73] was filed on October 24,

   2019. Plaintiff’s Response was filed on November 19, 2019. Defendant’s Reply in

   support of Summary Judgment was filed on December 6, 2019. There are no other

   motions pending.

                                             6. WITNESSES

   a.     Plaintiffs’ non-expert witnesses:

          (1)    Will call non-expert witnesses:

                 1.      Michael Jackson is a Plaintiff in this action and will testify to the
                 facts in support of his claim.

                 2.    Sonya Leyba is a Plaintiff in this action and will testify to the facts in
                 support of her claim.

                 3.     Brett Garegnani is a Plaintiff in this action and will testify to the facts
                 in support of his claim.

                 4.    Robert Pablo is a Plaintiff in this action and will testify to the facts in
                 support of his claim.

                 5.     Michael Britton is a Plaintiff in this action and will testify to the facts
                 in support of his claim.

          (2)    May call non-expert witnesses:

                 1.      Jennifer Cockrum has been identified as a 30(b)(6) representative

                 on behalf of the Defendant and will testify as to the Defendant’s role in

                 denying the dues check-off.




                                                  5
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 6 of 14




              2.     Jim McKeever has been identified as a 30(b)(6) representative on

              behalf of the Defendant and will testify as to the Defendant’s role in

              denying the dues check-off.

              3.     Patrick Firman was the Sheriff at the Denver Sheriff Department

              and may testify as to his knowledge of the facts in this case and the role

              he had in denying the Plaintiffs the right to have their dues check-off.

              4.     Thomas Violette was a Denver Police Officer that was part of the

              Police Protection Association that had the PPA take a special assessment

              from its members for six months. The Defendant took these monies out of

              the employees’ paycheck.

              5.     Edward Thomas was a former police officer with Denver.              Mr.

              Thomas was a Denver City Council member when the PPA did a special

              assessment.

              6.     Elias Diggins was the Chief of the Denver Sheriff Department and

              was involved, in part, concerning Mr. Jackson’s First Step Grievance.

              7.     David Broadwell has been identified as a 30(b)(6) representative on

              behalf of the Defendant

              8.     Beth Machann may testify as to her knowledge about the

              Defendant’s decision concerning the at-issue dues check-off.

              9.     Bonnie Johnson may testify as to her knowledge about the

              Defendant’s decision concerning the at-issue dues check-off.




                                             6
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 7 of 14




                10.     Tillie Fong was a news reporter that reported on the 2008/2009

                arresting authority which was an effort that FOP Lodge 27 sought to

                amend the City Charter.

                11.     Bryan O’Neal was a Denver Police Officer that was part of the

                Police Protection Association that had the PPA take a special assessment

                from its members for six months. The Defendant took these monies out of

                the employees’ paycheck.

          (3)    Plaintiffs do/do not anticipate presenting any testimony of fact witnesses

   by deposition transcript.

   b.     Defendant’s non-expert witnesses:

          (1)    Will call non-expert witnesses:

                 1.     Jennifer Cockrum is the former Human Resources Director for the

          Department of Safety who decided the payroll deductions would not be made.

          She will testify about the reasons for her decision. Ms. Cockrum will testify in

          person.

                 2.     Jim McKeever is a Senior Systems Analyst in the Payroll

          Department. He will testify about the payroll deductions requested by the FOP,

          including correspondence between him and members of the FOP regarding the

          same. Mr. McKeever will testify in person.

                 3.     Patrick Firman is the former Sheriff of the DSD. He will testify that

          he did not make the decision to halt the payroll deductions, as he is not a

          decisionmaker for Department of Safety human resources or payroll matters. He

          will also testify regarding his response to the FOP’s second step grievance. Mr.




                                               7
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 8 of 14




         Firman will testify in person.

                4.     Jodi Blair is a Major in the DSD. She will testify that she did not

         receive notice from the FOP that additional money would be deducted from her

         pay to go toward the FOP’s elected sheriff initiative. She will also testify that she

         complained to the Department of Safety’s Human Resources Department that

         she did not authorize the payroll deductions. Major Blair will testify in person.

         (3)    May call non-expert witnesses:

                1.     Troy Riggs is the Director of Safety. He is the final policymaker for

         the Department of Safety, which includes the DSD. He may testify that he did

         not make the decision to halt the payroll deductions. If Director Riggs testifies, it

         will be in person.

                2.     Wayne Jochem is a Sergeant with the DSD. He may testify on his

         knowledge of the FOP’s failure to notify members of the special assessment it

         imposed to fund the “Elect Our Sheriff” initiative and his complaints about the

         same. If Sergeant Jochem testifies, it will be in person.

                3.     Bonnie Johnson is a former Financial Director in the Controller’s

         Office, Citywide Payroll Division.         She may testify regarding the payroll

         deductions sought by the FOP. If Ms. Johnson testifies, it will be in person.

                4.     Beth Machann is the City’s Controller.        She may regarding the

         deduction payroll made for the FOP’s special assessment in May 2018. If Ms.

         Machann testifies, it will be in person.

                5.     Melissa Lopez is a Senior Human Resources Business Partner in

         the Department of Safety. She may testify regarding complaints from Sheriff




                                                8
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 9 of 14




         Department employees regarding additional money withheld from their

         paychecks without their knowledge and/or permission. If Ms. Lopez testifies, it

         will be in person.

                6.      David Broadwell worked for the City in and around 2009 when the

         FOP undertook an initiative to gain arrest powers for Denver Sheriff deputies. He

         may testify regarding his knowledge of the City’s position regarding the same. If

         Mr. Broadwell testifies, it will be in person.

                7.      Elias Diggins is a Division Chief with the DSD.    He may testify

         regarding his response to the FOP’s first step grievance.        If Division Chief

         Diggins testifies, it will be in person.

                8.      Nick Rogers is a Detective with the DPD and is the President of the

         Denver Police Protective Association (“PPA”).      He may testify regarding the

         collective bargaining agreements negotiated between the City and the PPA.

                9.      Bryan O’Neill is a Sergeant with the DSD and is a member of the

         PPA. He may testify regarding the PPA’s initiative in and around 1998/1999 to

         amend the residence requirement for Denver police officers. If Sergeant O’Neill

         testifies, it will be in person.

                10.     Jennifer Cardenas is a Lead Payroll Associate in the Payroll

         Department.       She may testify regarding communications concerning the

         additional payroll deductions requested by the FOP in May 2018.            If Ms.

         Cardenas testifies, it will be in person.

                11.     Laura Wachter is a Financial Executive in the Department of

         Safety. She may testify regarding a meeting she attended on May 15, 2019




                                                    9
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 10 of 14




          wherein Jennifer Cockrum mentioned the payroll deductions requested by the

          FOP. If Ms. Wachter testifies, it will be in person.

                 The following witnesses will testify regarding their objections and

          complaints to additional money being withheld from their paychecks at the FOP’s

          request. The City expects each witness will testify for approximately ten minutes.

          The number of witnesses is necessary for the jury to determine the weight of the

          evidence. If these witnesses testify, it will be in person.

                 12.    DSD Captain Bryan Moore

                 13.    DSD Deputy Sheriff Leticia Rodriguez

                 14.    DSD Deputy Sheriff Ashley Zarnow

                 15.    DSD Sergeant Jeremy Heinrichs

                 16.    DSD Deputy Sheriff Jayne Alexander

                 17.    DSD Deputy Sheriff James Boyd

                 18.    DSD Deputy Sheriff Kyle Sadlowski

                 19.    DSD Deputy Sheriff Juan Alvarez

                 20.    Any witness(es) necessary to authenticate documents, including

          business records.

          (3)    Defendant does not anticipate presenting any testimony of fact witnesses

   by deposition transcript.

   c.     Plaintiffs’ expert testimony:

          (1)    Will call expert witnesses:

                 1.     None

          (2)    May call expert witnesses:




                                                10
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 11 of 14




                 1.     Sean McCauley

          (3)    Plaintiffs do not anticipate presenting any testimony of expert witnesses by

   deposition transcript.

   d.     Defendant’s expert testimony:

          (1)    Will call expert witnesses:

                 1.     None

          (2)    May call expert witnesses:

                 1.     Brent Case may testify to the opinions listed in his report and

          disclosed by the City pursuant to F.R.C.P. 26(a)(2), including that the $150 over

          three months the FOP requested the City deduct from the wages of certain FOP

          members to be paid over to the FOP to fund a political campaign are not dues as

          that term is generally understood in the labor field, and that such proposed

          deductions did not fall within the scope of the dues checkoff cause in the 2018-

          2019 collective bargaining agreement between the City and the FOP.

          (3)    Defendant does not anticipate presenting any testimony of expert

   witnesses by deposition transcript.

                                          7. EXHIBITS

   a.     (1) Plaintiffs’ exhibits: See attached Exhibit List 1.

          (2) Defendant's exhibits: See attached Exhibit List 2.

   b.     Copies of listed exhibits must be provided to opposing counsel and any pro se

   party no later than 30 days before trial. The objections contemplated by Fed. R. Civ. P.

   26(a)(3) shall be filed with the clerk and served by hand delivery or facsimile no later

   than 14 days after the exhibits are provided.




                                                11
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 12 of 14




                                           8. DISCOVERY

         Discovery has been completed.

                                         9. SPECIAL ISSUES

          None.

                                         10. SETTLEMENT

         The undersigned counsel for the parties hereby certify that:

         a.       Counsel for the parties explored the potential for settlement of the case in

   late July 2019. At the time, Plaintiffs’ counsel indicated his clients did “not have an

   appetite for settlement.” The parties have not revisited settlement discussions.

         b.       The parties have not participated in a formal settlement conference.

         c.       The parties have promptly been informed of all offers of settlement.

         d.       Counsel for the parties do not intend to hold future settlement

   conferences.

         e.       It appears from the discussion by all counsel that there is little possibility of

   settlement.

         f.       Counsel    for   the    parties    considered   ADR     in   accordance     with

   D.C.COLO.LCivR.16.6.




                                                    12
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 13 of 14




                                     11. OFFER OF JUDGMENT

            Counsel for the parties acknowledge familiarity with the provision of Rule 68

   (Offer of Judgment) of the Federal Rules of Civil Procedure. Counsel have discussed it

   with the clients against whom claims are made in this case.

                            12. EFFECT OF FINAL PRETRIAL ORDER

            Hereafter, the Final Pretrial Order will control the subsequent course of this

   action and the trial, and may not be amended except by consent of the parties and

   approval by the Court or by order of Court to prevent manifest injustice. The pleadings

   will be deemed merged herein. This Final Pretrial Order supersedes the Scheduling

   Order. In the event of ambiguity in any provision of this Final Pretrial Order, reference

   may be made to the record of the pretrial conference to the extent reported by

   stenographic notes and to the pleadings.

      13.        TRIAL AND ESTIMATED TRIAL TIME; FURTHER TRIAL PREPARATION
                                    PROCEEDINGS

            1.     Trial is to a jury.

            2.     The parties anticipate trial will take five days.

            3.     This matter is set for trial to jury beginning on ___________, in the Alfred

   A. Arraj United States Courthouse A841 / Courtroom A801 to be set by the Honorable

   Christine M. Arguello.



   DATED this 17th day of December, 2019.




                                                   13
Case 1:18-cv-02620-CMA-NYW Document 83 Filed 12/17/19 USDC Colorado Page 14 of 14




                                      BY THE COURT:




                                      ___________
                                      Nina Y. Wang
                                      United States Magistrate Judge




   APPROVED:



   s/ Reid J. Elkus______                 s/ Ashley M. Kelliher___
   Reid J. Elkus                          Ashley M. Kelliher
   Lucas Lorenz                           Jessica Allen
   Kathryn Sheely                         Ashley M. Kelliher
   Elkus & Sisson, P.C.                   Denver City Attorney’s Office
   7100 E. Belleview Ave., Ste. 101       Employment and Labor Law Section
   Greenwood Village, CO 80111            201 W. Colfax Ave., Dept. 1108
   (303) 567-7981                         Denver, CO 80202
   relkus@elkusandsisson.com              (720) 913-3125
   llorenz@elkusandsisson.com             ashley.kelliher@denvergov.org
   ksheely@elkusandsisson.com             jessica.allen@denvergov.org
   Attorneys for Plaintiffs               Attorneys for Defendant




                                        14
